Title: From John Quincy Adams to Abigail Smith Adams, 11 December 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					
					Little Boston 11. December 1816.
				
				Last week I enclosed several numbers of Cobbett’s Register, as they are republished in open Sheets—Here are two additional numbers, with, an Observer where you will find an account of the late Riots in London, and an extract from a recent publication containing some interesting particulars about Napoleon at St Helena.The Ministerial daily, weekly, monthly and quarterly publications, the Ministers and the Governments make so very light of the distresses of the Country, and treat with so much contempt and defiance all the manifestations of popular feeling on the subject, that I have hitherto believed the Representations of them much exaggerated. There is no essential deficiency of the Revenue, and the evil as yet seems to resolve itself merely into an increase of paupers rather greater than usual—The only resource to which the friends of Government have judged it necessary to have recourse is voluntary subscriptions, to feed the starving and clothe the naked—The Spa–fields meeting, and the riots have given a new spur to benevolence, by bringing motives of Charity closer home—But there does not appear to exist in any part of the Country a degree of distress beyond that which the very moderate subscriptions of the affluent are competent to remove—The Parliamentary reformers do not gain ground upon the mass of the Nation; and notwithstanding the urgent call of the City of London, the Town or Country Meetings to petition for reform have been very few.From Warden’s pamphlet, it would appear that Napoleon bears his confinement at St Helena, with dignity and composure, if not with philosophical tranquility—’A Speach of Lord Castlereagh’s at Belfast, betrays a deep anxiety to keep up the sentiment of fear and hatred against the ex-Emperor in this Nation—This will be a hard, but not impracticable taskOur latest Letters from you are of 1. October. We hope to hear soon from you again—Mr J. Winthrop lately brought me an old Letter from my father—Ever yours.
				
					A.
				
				
			